Case 3:16-md-02738-FLW-LHG Document 10034 Filed 06/17/19 Page 1 of 15 PageID: 82610




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    IN RE: JOHNSON & JOHNSON              Civil Action No. 3:16-md-2738-
    TALCUM POWDER PRODUCTS                FLW-LHG
    MARKETING, SALES
    PRACTICES, AND PRODUCTS               MDL No. 2738
    LIABILITY LITIGATION


    THIS DOCUMENT RELATES TO ALL CASES



    PLAINTIFFS’ STEERING COMMITTEE’S REPLY MEMORANDUM OF
     LAW IN SUPPORT OF ITS MOTION TO EXCLUDE THE OPINIONS
      AND TESTIMONY OF PERSONAL CARE PRODUCTS COUNCIL’S
                EXPERT JONATHAN BORAK, M.D., DABT
Case 3:16-md-02738-FLW-LHG Document 10034 Filed 06/17/19 Page 2 of 15 PageID: 82611




                                           TABLE OF CONTENTS
    TABLE OF CONTENTS ........................................................................................... 2

    TABLE OF AUTHORITIES ..................................................................................... 3

    I.      INTRODUCTION ........................................................................................... 4

    II.     ARGUMENT ................................................................................................... 5

            A.       DR. BORAK DID NOT APPLY AN ACCEPTABLE
                     METHODOLOGY TO REACH HIS CONCLUSIONS ...................... 5

            B.       DR. BORAK DISAVOWED ANY OPINIONS THAT HAD
                     BEEN SET OUT IN HIS REPORT .................................................... 11

    III.    CONCLUSION.............................................................................................. 12
Case 3:16-md-02738-FLW-LHG Document 10034 Filed 06/17/19 Page 3 of 15 PageID: 82612




                                         TABLE OF AUTHORITIES


    Cases

    Daubert v. Merrell Dow Pharm., Inc.,
           509 U.S. 573 (1993).........................................................................................8
    In re Yasmin & YAZ (Drospirenone) Mktg., Sales Practices & Prod. Liab. Litig.,
           No. 3:09-md-02100-DRH, 2011 WL 6302573 (S.D. Ill. Dec. 16, 2011) .......9
    United States v. Caputo,
           374 F. Supp. 2d 632 (N.D. Ill. 2005) ...............................................................9


    Rules

    Fed. R. Evid. 702 .................................................................................................4, 12
Case 3:16-md-02738-FLW-LHG Document 10034 Filed 06/17/19 Page 4 of 15 PageID: 82613




          The Plaintiffs’ Steering Committee (“PSC”) respectfully submits this reply to

    Defendant Personal Care Products Council’s Opposition to Plaintiffs’ Motion to

    Exclude the Opinions of Jonathan Borak, M.D., DABT (ECF No. 9887) (“PCPC

    Opp.”) and in further support of The Plaintiffs’ Steering Committee’s Memorandum

    of Law in Support of Its Motion to Exclude the Opinions of Defendants’

    Epidemiology Experts (ECF No. 9737-1) (“PSC Brief”).1

    I.    INTRODUCTION

          Defendant Personal Care Products Council (“PCPC”) claims Dr. Jonathan

    Borak’s expert opinion satisfies Rule 702 of the Federal Rules of Evidence because

    his opinion “is based on sufficient facts or data” and is “the product of reliable

    principles and methods.” However, for the foregoing reasons, Dr. Borak’s report and

    his opinions contained therein are deficient on both counts and should be excluded.




    1
      The PSC Brief (and related motion) moved to exclude the opinions of all the
    epidemiologists offered by the Johnson & Johnson Defendants (“J&J”) and PCPC.
    This reply pertains solely to the PCPC Opp. The PSC is filing a separate reply brief
    contemporaneously with the filing of this reply brief to further support the motion
    as it pertains to the epidemiology experts offered by the J&J defendants.
Case 3:16-md-02738-FLW-LHG Document 10034 Filed 06/17/19 Page 5 of 15 PageID: 82614




    II.      ARGUMENT

             A.        DR. BORAK DID NOT APPLY AN ACCEPTABLE
                       METHODOLOGY TO REACH HIS CONCLUSIONS

             In his expert report Dr. Borak concludes that “science has not established that

    perineal talc use causes ovarian cancer.”2 In support of that conclusion Dr. Borak

    provides a chronological summary of studies related to talcum powder and ovarian

    cancer.3      This summary is devoid of data and, more importantly, absent any

    independent analysis of the data that underlies each study. Dr. Borak’s report

    purported to “analyze the above materials from a chronological perspective in order

    to evaluate whether, when and by whom it had been determined that perineal use of

    talc-containing powder causes ovarian cancer.”4 Important to this PSC motion, Dr

    Borak’s mandate was not to make an independent determination of causation, but

    rather to prepare a chronology of what others had determined.

             PCPC claims that none of the PSC’s experts “exceed[ed] the number and

    breadth of materials” Dr. Borak reviewed, and that he used his “45 years of

    experience and training to evaluate the merits” of those materials.5 This is PCPC’s

    best effort at casting Dr. Borak’s methodology as generally accepted. PCPC draws


    2
        Borak Report at 3, 13.
    3
        Id. at 3-13.
    4
        Id. at ¶ 8.
    5
        PCPC Opp. at 9-10.

                                                5
Case 3:16-md-02738-FLW-LHG Document 10034 Filed 06/17/19 Page 6 of 15 PageID: 82615




    upon nothing else to support that claim. In preparing an expert report and rendering

    an expert opinion pursuant to Rule 26 of the Federal Rules of Civil Procedure, the

    issue is not simply one of the quantity of material allegedly reviewed, but of the

    quality of the review along with the methodology utilized in the review. It is here

    that Dr. Borak comes up short.

             Dr. Borak’s report reflects that he failed to apply even the most rudimentary

    methodology to analyze his self-selected data. Further, Dr. Borak admitted in his

    deposition testimony that he did not even attempt to answer the question of whether

    talcum powder can cause ovarian cancer.6 The PSC has already documented at

    length Dr. Borak’s failure to employ a Bradford Hill analysis or indeed any other

    generally accepted causation methodology to reach his conclusions.7 As evidenced

    by its response to the PSC Brief, PCPC cannot dispute this fundamental flaw in how

    Dr. Borak reached his conclusions and expressed them in his report. In the PCPC

    Opp., PCPC itself is unable to articulate a generally accepted methodology used by

    Dr. Borak in reaching his conclusions. In fact, although PCPC devotes nearly ten

    pages trying to answer the PSC’s arguments on Dr. Borak’s lack of methodology,

    most of those ten pages are actually spent attacking the PSC’s experts. This presents

    as an attempt to distract from Dr. Borak’s own obvious methodological


    6
        See PSC Brief at 62, citing to Borak Report at 1-13.
    7
        See PSC Brief at 63-65.

                                               6
Case 3:16-md-02738-FLW-LHG Document 10034 Filed 06/17/19 Page 7 of 15 PageID: 82616




    inadequacies.      In the end, PCPC’s responsive argument in support of the

    acceptability of Dr. Borak’s opinions is that he was well compensated for his review

    of a lot of documents and he has been a doctor for a long time.

             In fact, throughout his deposition, Dr. Borak repeatedly admitted he was not

    asked to comment on causation in his report, nor did he set out to do so. Dr. Borak

    expressly admitted he did not conduct a Bradford Hill analysis.8 Dr. Borak expressly

    admitted he did not offer an opinion on the hierarchy of evidence.9 Dr. Borak

    expressly admitted he was not even asked to opine on causation, and consequently

    did not perform any analysis that would enable him to reach a conclusion on that

    issue.10 Setting aside that Dr. Borak’s lack of methodology would render any such

    opinion of his inherently unreliable, it is also impossible for Dr. Borak to offer an

    opinion on that issue because he was never asked to do so and did not try.

             PCPC asserts that Dr. Borak is qualified to “opine[] that science has not

    established that perineal talc use causes ovarian cancer.”11 In so doing, PCPC offers

    Dr. Borak’s list of references and credentials and asks this Court to find that he is

    qualified to render a causation opinion on those bases alone. However, having


    8
      Borak Dep. at 103:3-21; 113:21-115:14; 160:11-161:8; 196:8-197:21; 221:23-
    222:23.
    9
        Id. at 219:2-221:22; 271:19-272:16.
    10
         Id. at 115:9-14; 342:5-6.
    11
         PCPC Opp. at 7.

                                               7
Case 3:16-md-02738-FLW-LHG Document 10034 Filed 06/17/19 Page 8 of 15 PageID: 82617




    credentials in certain fields is not sufficient by itself to establish that the expert

    utilized a recognized and reliable methodology for establishing causation. If that

    were so then the PSC would have challenged Dr. Borak’s qualifications. 12 Instead,

    the scientist must demonstrate that he/she utilized a recognized and reliable

    methodology. Mere experience does not necessarily equate to analyzing an issue in

    a scientifically sound manner. Dr. Borak’s qualifications as a toxicologist and

    internist are not at issue here. What is at issue is that he is not an epidemiologist, and

    he did not perform a causation analysis utilizing a recognized and reliable

    methodology.

          PCPC cites two cases to support the proposition that “reviewing the relevant

    literature and drawing on their experience” is a generally accepted methodology for

    an epidemiologist to render a causation opinion. Upon examination, both cases

    offered are non-binding authority that are completely inapposite and provide no

    support for PCPC’s argument. First, In re Yasmin & YAZ (Drospirenone) Mktg.,


    12
        This point is especially relevant given Dr. Borak’s particularly superficial
    credentials as an epidemiologist. Dr. Borak is clearly an experienced toxicologist
    and internist. PCPC notes he is board certified in both disciplines and maintains
    membership in numerous professional associations that relate to those specialties.
    To that end, Dr. Borak may very well be qualified to render an expert opinion in the
    fields of toxicology and internal medicine; however, none of his credentials are
    remotely close to designating him an expert in epidemiology. Dr. Borak’s education,
    experience, and published works refute the notion that he is an expert in the field
    with appropriate foundational experience and methodology to satisfy Daubert.


                                                8
Case 3:16-md-02738-FLW-LHG Document 10034 Filed 06/17/19 Page 9 of 15 PageID: 82618




    Sales Practices & Prod. Liab. Litig., No. 3:09-md-02100-DRH, 2011 WL 6302573

    (S.D. Ill. Dec. 16, 2011), is immediately distinguishable because the challenged

    expert actually applied a methodology. The expert, Dr. Stephen Hulley, was a

    board-certified   epidemiologist   who    chaired   a   university   department   of

    epidemiology. Defendants challenged Dr. Hulley on, inter alia, the issue of whether

    he improperly considered the respective quality of journals as a factor in his

    methodology, which the Court deemed was permissible based on his extensive

    experience as an author in the field. While Dr. Hulley certainly drew on his

    experience and the relevant literature (much of which he authored, something Dr.

    Borak cannot say) to reach a conclusion as to whether the drug Yasmin caused an

    increased risk of venous thromboembolic (“VTE”) disease, he also “summarized and

    individually critiqued the studies [and] combined the evidence in a meta-analysis.”13

    In contrast, Dr. Borak conducted no such analysis here, nor has he authored an

    extensive body of published literature regarding the association between talcum

    powder and ovarian cancer.

            The second case, United States v. Caputo, 374 F. Supp. 2d 632 (N.D. Ill.

    2005), is even more far afield, as it did not implicate questions of causation or

    epidemiology at all. Caputo simply stated that an expert in toxicology was qualified




    13
         In re Yasmin 2011 WL 6302573 at *14.

                                             9
Case 3:16-md-02738-FLW-LHG Document 10034 Filed 06/17/19 Page 10 of 15 PageID: 82619




    to testify about what information regarding the risks of a sterilizer were commonly

    known among the scientific community at a given time.14

             Dr. Borak may very well have undertaken a review of the thousands of pages

    he references in the various appendices of his report. Indeed there is no reason to

    doubt he has worked as a practicing physician for over four decades. However his

    claimed expert qualifications in the field of epidemiology appeared at best as tenous

    and unsubstantiated upon examination. As a result, the bottom line is that Dr.

    Borak’s report provides no nexus whatsoever between either the substance of those

    materials, his experience as a practitioner, and the ultimate causation opinion he

    renders in his report. Dr. Borak’s report provides no analysis, no explanation of

    ways he weighed the evidence, no description of the strengths and weaknesses of

    studies, but rather concludes with the bald statement that “science has not established

    that perineal talc use causes ovarian cancer.”15 This sort of fracture in reasoning is

    unsurprising considering Dr. Borak’s testimony that he did not even set out to prove

    or disprove causation. Dr. Borak admitted he “didn’t touch” any of the underlying

    data supporting those conclusions.16 Dr. Borak’s total disregard of the data reported

    in the studies upon which he supposedly relies is an indictment of his (non-existent)



    14
         Caputo, 374 F. Supp. 2d at 641-42.
    15
         Borak Report at 12.
    16
         Borak Dep. at 294:20-21.

                                              10
Case 3:16-md-02738-FLW-LHG Document 10034 Filed 06/17/19 Page 11 of 15 PageID: 82620




    methodology and proof that his conclusions are not supported by “sufficient facts or

    data.” Dr. Borak could have referenced a million pages of documents; his decision

    to arbitrarily ignore the underlying data renders his opinion bereft of the facts or data

    necessary to support reliability.

             B.    DR. BORAK DISAVOWED ANY OPINIONS THAT HAD BEEN
                   SET OUT IN HIS REPORT
             As highlighted in the PSC Brief at 62-64, to the extent Dr. Borak offered an

    opinion in his report that “science has not established that perineal talc use causes

    ovarian cancer,” he disavowed any such opinion at his deposition. As he testified at

    his deposition, Dr. Borak is not providing an opinion on whether or not talcum

    powder can cause ovarian cancer:

             Q.    And just to be clear, in this case that brings us here today, you
             did not do a Bradford Hill analysis, correct?

             A.    Yes, I did not do a Bradford Hill analysis.

             Q.    And you were not asked to do a Bradford Hill analysis?

             A.    That’s correct.

             Q.     --- While you commented on, my words, the state of the science,
             you were not asked nor did you give an opinion on whether or not
             talc can cause ovarian cancer?

             A.    I did not – I was not asked to render such an opinion.17




    17
         Id. at 103:3-21.

                                               11
Case 3:16-md-02738-FLW-LHG Document 10034 Filed 06/17/19 Page 12 of 15 PageID: 82621




           Having clearly stated at deposition that he was not giving an opinion on

    whether or not talc can cause ovarian cancer, PCPC is unable to argue the contrary

    and unsubstantiated conclusion in Dr. Borak’s report that “science has not

    established that perineal talc use causes ovarian cancer” should be admitted. Dr.

    Borak has disavowed that opinion and it can no longer be offered for purposes of

    general causation.

    III.   CONCLUSION

           For the foregoing reasons, Dr. Borak’s report lacks both the methodology and

    factual basis necessary to render a reliable opinion on causation pursuant to Fed. R.

    Evid. 702, and this Court should grant the PSC’s Motion to Exclude his opinion.

                                           Respectfully submitted,

                                           /s/ Michelle A. Parfitt
                                           Michelle A. Parfitt
                                           ASHCRAFT & GEREL, LLP
                                           1825 K Street, NW, Suite 700
                                           Washington, DC 20006
                                           Tel: 202-783-6400
                                           Fax: 202-416-6392
                                           mparfitt@ashcraftlaw.com

                                           /s/ P. Leigh O’Dell
                                           P. Leigh O’Dell
                                           BEASLEY, ALLEN, CROW, METHVIN,
                                           PORTIS & MILES, P.C.
                                           218 Commerce Street
                                           Montgomery, AL 36104
                                           Tel: 334-269-2343
                                           Fax: 334-954-7555
                                           Leigh.odell@beasleyallen.com
                                             12
Case 3:16-md-02738-FLW-LHG Document 10034 Filed 06/17/19 Page 13 of 15 PageID: 82622




                                          Plaintiffs’ Co-Lead Counsel

                                          /s/ Christopher M. Placitella
                                          Christopher M. Placitella
                                          COHEN, PLACITELLA & ROTH, P.C.
                                          127 Maple Avenue
                                          Red Bank, NJ 07701
                                          Tel: 732-747-9003
                                          Fax: 732-747-9004
                                          cplacitella@cprlaw.com

                                          Plaintiffs’ Liaison Counsel

    PLAINTIFFS’ EXECUTIVE COMMITTEE:

     Warren T. Burns                               Richard Golomb
     BURNS CHAREST LLP                             GOLOMB & HONIK, P.C.
     500 North Akard Street, Suite 2810            1515 Market Street, Suite 1100
     Dallas, TX 75201                              Philadelphia, PA 19102
     Tel: 469-904-4551                             Tel: 215-985-9177
     Fax: 469-444-5002                             rgolomb@golombhonik.com
     wburns@burnscharest.com

     Richard H. Meadow                             Hunter J. Shkolnik
     THE LANIER LAW FIRM PC                        NAPOLI SHKOLNIK PLLC
     6810 FM 1960 West                             360 Lexington Avenue, 11thFloor
     Houston, TX 77069                             New York, NY 10017
     Tel: 713-659-5200                             Tel: 212-397-1000
     Fax: 713-659-2204                             hunter@napolilaw.com
     richard.meadow@lanierlawfirm.com

     PLAINTIFFS’ STEERING COMMITTEE:

     Laurence S. Berman                            Timothy G. Blood
     Michael M. Weinkowitz                         BLOOD, HURST & O’REARDON,
     LEVIN, SEDRAN & BERMAN LLP                    LLP
     510 Walnut Street, Suite 500                  501 West Broadway, Suite 1490
     Philadelphia, PA 19106                        San Diego, CA 92101
     Tel: 215-592-1500                             Tel: 619-338-1100
                                           13
Case 3:16-md-02738-FLW-LHG Document 10034 Filed 06/17/19 Page 14 of 15 PageID: 82623




     Fax: 215-592-4663                         Fax: 619-338-1101
     lberman@lfsblaw.com                       tblood@bholaw.com

     Sindhu S. Daniel                          Jeff S. Gibson
     BARON & BUDD, P.C.                        WAGNER REESE, LLP
     3102 Oak Lawn Avenue, #1100               11939 N. Meridian St.
     Dallas, TX 75219                          Carmel, IN 46032
     Tel: 214-521-3605                         Tel: (317) 569-0000
     Fax: 214-520-1181                         Fax: (317) 569-8088
     sdaniel@baronbudd.com                     jgibson@wagnerreese.com

     Kristie M. Hightower                      Daniel R. Lapinski
     LUNDY, LUNDY, SOILEAU & SOUTH,            MOTLEY RICE LLC
     LLP                                       210 Lake Drive East, Suite 101
     501 Broad Street                          Cherry Hill, NJ 08002
     Lake Charles, LA 70601                    Tel: 856-667-0500
     Tel: 337-439-0707                         Fax: 856-667-5133
     Fax: 337-439-1029                         dlapinski@motleyrice.com
     khightower@lundylawllp.com

     Victoria Maniatis                         Carmen S. Scott
     SANDERS PHILLIPS GROSSMAN, LLC            MOTLEY RICE LLC
     100 Garden City Plaza, Suite 500          28 Bridgeside Boulevard
     Garden City, NJ 11530                     Mount Pleasant, SC 29464
     Tel: 516-640-3913                         Tel: 843-216-9162
     Fax: 516-741-0128                         Fax: 843-216-9450
     vmaniatis@thesandersfirm.com              cscott@motleyrice.com

     Eric H. Weinberg                          Richard L. Root
     THE WEINBERG LAW FIRM                     MORRIS BART, LLC
     149 Livingston Avenue                     Pan America Life Center
     New Brunswick, NJ 08901                   601 Poydras St., 24th Fl.
     Tel: 732-246-7080                         New Orleans, LA 70130
     Fax: 732-246-1981                         Tel. 504-525-8000
     ehw@erichweinberg.com                     Fax: 504-599-3392
                                               rroot@morrisbart.com
     Christopher V. Tisi
     LEVIN PAPANTONIO
     316 South Baylen St.
     Pensacola, FL 32502
                                        14
Case 3:16-md-02738-FLW-LHG Document 10034 Filed 06/17/19 Page 15 of 15 PageID: 82624




     (850) 435-7000
     ctisi@levinlaw.com




                                        15
